Case 18-07762-JJG-11          Doc 27 Filed 10/15/18 EOD 10/15/18 14:53:12                        Pg 1 of 2
                             SO ORDERED: October 15, 2018.




                             ______________________________
                             Jeffrey J. Graham
                             United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 IN RE:                                                     )
                                                            )       Case No. 18-07762-JJG-11
 FAYETTE MEMORIAL HOSPITAL                                  )
 ASSOCIATION, INC. d/b/a FAYETTE                            )
 REGIONAL HEALTH SYSTEMS,                                   )
      Debtor.                                               )
                                                            )


    ORDER GRANTING DEBTOR’S MOTION FOR ENTRY OF AN ORDER
AUTHORIZING THE IMPLEMENTATION OF PROCEDURES TO MAINTAIN AND
          PROTECT CONFIDENTIAL PATIENT INFORMATION


        This case came before the Court upon the Motion for Entry of an Order Authorizing the

Implementation of Procedures to Maintain and Protect Confidential Patient Information (the “Motion”) filed by

Fayette Memorial Hospital Association, Inc. d/b/a Fayette Regional Health Systems (“Fayette

Regional” or the “Debtor”).

        The Court, having considered the Motion, having considered the matters raised at the hearing

on the First Day Motions, and now being duly advised in the premises, hereby finds that adequate and
Case 18-07762-JJG-11            Doc 27     Filed 10/15/18      EOD 10/15/18 14:53:12          Pg 2 of 2



proper notice of the relief requested in the Motion has been given in accordance with S.D. Ind. L.R.

B-9013-3 and the Motion should be granted as follows:

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT the Debtor is

authorized to implement the Patient Confidentiality Procedures described in the Motion and set forth

below:

         1. The Debtor, with the assistance of its professionals, is authorized to prepare and maintain
            (i) a separate creditor matrix of the Patients (the “Patient Matrix”), and (ii) separate
            schedules of claims that may be asserted by and against the Patients (the “Patient
            Schedule”);

         2. The Debtor shall not be required to file the Patient Matrix and the Patient Schedule but
            instead be permitted to file a redacted version of the Patient Schedule that redacts the
            names and addresses of the Patients and assigns a unique identification number to each of
            the Patients, provided however, that the Patient Matrix and the Patient Schedule may be
            reviewed by (i) this Court, (ii) the Office of the United States Trustee, (iii) any applicable
            state regulatory agency (through the respective state attorney general) (iv) any applicable
            Federal regulatory agency, and (v) any other party in interest that obtains, after notice and
            a hearing, an order directing the Debtor to disclose the Patient Matrix and Patient
            Schedules to such party;

         3. If and when the Debtor serves any document upon any person listed on the Patient Matrix,
            the Debtor is authorized to indicate in the certificate of service that the parties served
            include individuals listed on the Patient Matrix;

         4. To the extent any Patient discloses his or her own “protected health information” (“PHI”)
            (as such term is defined in HIPAA) in any pleading, proof of claim, notice, or other
            publicly available document, the Debtor and its professionals shall be permitted, and to
            the extent required by the Bankruptcy Code, the Bankruptcy Rules, or any other applicable
            law, rule, or court order, directed to include such PHI in any subsequent pleading, notice,
            document, list, or other public disclosure made in connection with these Chapter 11 Cases.

                                                  ###




                                                    2
